                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICHAEL JEROME IRBY,
           Plaintiff
          v.                              :Case No. 3:18-cv-118-KRG-KAP
CLEARFIELD COUNTY JAIL, et al.,
          Defendants

                              Memorandum Order

               This matter has been referred to Magistrate Judge Keith

A.     Pesto    for    pretrial     proceedings    in   accordance    with   the

Magistrates Act, 28 U.S.C.§ 636 and Local Civil Rule 72.

               The Magistrate Judge filed a Report and Recommendation

on August 16, 2019, ECF no. 29, recommending that the defendants'

motion to dismiss,        ECF no.    17, be granted in part and denied in

part.

               The parties were notified that, pursuant to 28 U.S.C.§

636(b) (1), they had fourteen days to file written objections to the

Report and Recommendation. No objections have been filed and the

time to do so has expired.

               After review of the record of this matter and the Report

and Recommendation under the "reasoned consideration" standard, see

EEOC     V.     City    of   Long     Branch,     866   F. 3d   93,   100    (3d

Cir.2017) (standard of review when no timely and specific objections

are filed),      the following order is entered:
          AND NOW, this   /3 +hday   of September, 2019, it is

          ORDERED that defendants' motion to dismiss, ECF no. 17,

is granted in part and denied in part as recommended in the Report

and Recommendation at ECF no. 29, which is adopted as the opinion

of the Court.   The matter remains with the Magistrate Judge for

further proceedings.

                                 BY THE COURT:




                                 KIM R. GIBSON,
                                 UNITED STATES DISTRICT JUDGE

Notice to counsel of record by ECF and by U.S. Mail to:

          Michael J. Irby ND-0109
          S.C.I. Dallas
          1000 Follies Road
          Drawer K
          Dallas, PA 18612




                                 2
